The Honorable John H. Dawson State Representative P. O. Box 336 Camden, Arkansas 71701
Dear Representative Dawson:
You have requested an official opinion concerning the following questions:
   1.   Which county official is responsible for extending current taxes before certification?
   2.   Which county official is responsible for extending current taxes after the current tax books are certified?
The Clerk of the County Court is responsible for extending taxes in each of the circumstances inquired of.
Ark. Stat. 84-802 clearly requires that the Clerk of the County Court extend current taxes before certification.
There is no specific statutory provision addressing the situation of extension of current taxes after current tax books are certified.  However, after certification, the tax books are in the hands of the collector pursuant to the provisions of Ark. Stat. Ann. 84-807.  The collector has no authority to extend taxes and therefore, the means of extending and subsequently collecting taxes not extended prior to certification would become the mechanism afforded Ark. Stat. Ann. 84-804 which provides:
   84-804 ENTRY FOR OMITTED YEARS. — In all cases where any clerk of the county court by inadvertence or mistake, shall have in any year omitted or shall hereafter omit to enter on the books of his county any lands or parts of lots situate in his county subject to taxation, it shall be his duty to enter the same on the tax books on the next succeeding year, and to add the taxes of the current year to the simple taxes of each and every proceeding year in which such lands or lots shall have so escaped taxation.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.